Dissenting Opinion.
BIGGS, J.
1. The vice in the majority opinion is the erroneous assumption that the written contract was a valid and subsisting obligation from the date of its execution, to-wit, December 13, 1888, whereas, the uncontradicted testimony of the plaintiff is that the contract was retained by him and was not regarded by him as binding until the ninth or tenth of *627April, 1889, when he delivered it to the defendant’s manager as an executed agreement. It was on the last mentioned day .and prior to the delivery of the contract, that the plaintiff testified that the manager of the defendant, in consideration of the promises made by plaintiff in the writing, agreed to employ plaintiff during his life at a stipulated salary, instead of on the terms stated in the written agreement. The following contracts from the cross-examination of plaintiff put these statements of mine beyond dispute, to-wit:
“Q. Now, you say you read this paper; now, after having identified the paper, state how you got this paper in your possession, and when? A. ' When I went up to the office, up to the laundry.
“Q. What time was that? A. That was in 1889, the ninth or tenth of April.
“Q. Yes; now in the interim, between April 9 and December 13, when you signed this paper, you say it was in your possession, or the possession of your wife wasn’t it? A. That paper was signed at the hospital.
“Q. Very well? A. It was signed there somewhere about the same time, or for four or five days after I went back home, on the eighth of April.
“Q. It bears date the thirtieth of December ? A. About eight or ten days afterward.
“Q. Eive days afterward? A. Something like that, -or ten days after; it was not a great while, it was signed and left there for my wife.
“Q. You signed it at the hospital? A. Yes, sir.
“Q. Now, it was either in your possession or the possession of your wife between the thirteenth day of December, 1888, and the eighth or ninth day of April, 1889, is that it?' A. Yes, sir.
“Q. And then you went, you say, and saw Mr. Wickes in 1889, and had this paper with you ? A. Yes, sir.
*628“Q. You had this paper with you at that time ? A. Yes, sir.
“Q. So I understand you claim your statement is, this paper was never delivered to the company until it was delivered to Mr. Wickes in April, 1889. A. I brought that paper there.
“Q. You brought that paper with you at that time? A. Yes, sir; I brought the paper there.
“Q. Did you ever make any different written contract with this corporation except this ? A. Not that I know off.
' “Q. Then whatever contract you made with the corporation was made with Mr. Wickes orally before you delivered this paper; was that it? A. Yes, sir; when I delivered the paper.
“Q. When you delivered the paper ? A. When I delivered the paper I went to work. ,
“Q. I mean by the word of mouth; you say there was no written paper between you except this paper ? A. No, that is all.
“Q. Whatever transpired prior to the time of your signing this paper and its delivery was by word of mouth, by conversation between yourself and Mr. Wickes, is that it ? A. Yes, sir.
“Q. Very well, now when you came there, as you state, on the ninth of April, 1889, what did you say to Mr. Wickes ? A. When I came in I walked up and says, ‘Good morning, Mr. Wickes.’ He spoke; I don’t know which one spoke first; anyhow he spoke as a man would here. I says to him, at least here is the conversation as near as I can get at it. He says, ‘I am glad you come down to go to work; well, just think of it, there is not much for you to do; you will be able to go to work,’ says he. ‘If you ever sue the company you will never make anything; you better take my word and take the contract I am offering you;’ says he. ‘I represent the *629company; I know what I am doing; I am doing what is for your good/ says he.- ‘You take the contract I am giving you now/ says he, ‘and have that job for life, as long as this company lasts, as long as this laundry lasts; if you su§ the company/ he says, ‘you would not make anything.’ I don’t know whether I would or not. I didn’t sue the company. I took him at his word. I says, ‘I will go to work then.’ So I went to work, pulled my coat off. and went to work, gave him that paper there and took the money he gave me. The contract was made then, too, with him for the work.
“Q. Let us understand that. Do I understand you to say that this contract between yourself and Mr. Wickes, and you claim it to be, was made prior to the delivery of this paper to Mr. Wickes ? A. Afterwards.
“Q. After the delivery? A. No, it was when I delivered the paper just there.
“Q. What do you mean when you delivered the paper ? A. I mean there and then, when I laid the paper down, and meant that I would go to work; I went to work; and he had made the contract with me for this job, and he represented the company.
“Q. Very well, that is exactly what I want to get at, Mr. Boggs; you have testified now to the conversation; you had this paper in your pocket did you? A. Yes, sir; I had it.
“Q. Then you said you had it in your pocket and you ■came there to see Mr. Wickes?
“Q. You concluded to go to work; Mr. Wickes told you it was a wise thing to do because you could get nothing by suing the company; what did you say then, and what did he say, and what did you say to him; I want to know what your statement of the contract is ? A. He asked me, says he, whether I was able to work around the laundry, right there, *630and help that man on the laundry, and will go to work on the machine right there.
“Q. What was it Mr. Wickes said to you that he would do; did he state what your contract says, what it means,, rather ? A. When me and him was 'there he paid me the money when I put that paper down.
“Q. When you put that paper down? A. Tes, sir.”'
The Court: “Q. Did he say that before you handed him the paper, that they would give you a job for life, or that he would give you a job for life ? A. He told me when I came down.
“Q. He told you when you came down ? A. Yes, sir; he told me that more than once.
“Q. Was that before you turned the paper over to him ?' A. Yes, sir.
Judge Rombauer: ¿ÍQ. Was it before you turned the. paper over to him? A. Yes, sir; if he hadn’t made that contract with me then, I wouldn’t have turned the paper over-to him and took the money.
“Q. If he wouldn’t have made the contract, you wouldn’t have turned that paper over to him ? A. No, sir; and I wouldn’t have taken the'money either.”
This evidence entirely uproots the theory upon which the' majority opinion rests, i. e., that there was a valid and completed contract on December 13, 1888, and that subsequently, to-wit, on April 10, 1889, the parties, for a consideration, agreed, to modify it, by which plaintiff was to be given employment during his natural life. Putting aside this untenable or unwarranted view, it is plain that the circuit court committed error in admitting oral evidence that the written contract was delivered on a different contractual consideration than the one upon which it purports to have been made. This cardinal principle is announced in many decisions. I cite only a few of them. Jackson v. Railroad, 54 Mo. App. 644; James *631v. Clough, 25 Mo. App. 147; Williams v. Stifel, 64 Mo. App. 143; Pearson v. Carson, 69 Mo. 552; Smith’s Admrs. v. Thomas, 29 Mo. 310. The principle is succintly stated by Judge Ellison in Jackson v. Railroad, supra, as follows: “Whenever the statement of the consideration leaves the field of mere recital and enters into that of contract, as shown by the intention of the parties to be gathered from the instrument, it is no longer open to consideration.” In the trial and submission of the case at bar this rule of evidence was violated to the manifest prejudice of defendant and in its final disposition my associates have refused to recognize and apply it, but have disposed of the case in the very teeth of the evidence and the decisions.
2. It is decided by my associates that as the defendant-failed to object to the introduction of the oral evidence at the time it ‘was offered, and failed to except to the subsequent refusal of the court to withdraw it'from the jury, the defendant must be considered as having waived the objection, and therefore the circuit court committed error in granting a new trial on the ground of its erroneous admission. This is the first time in the history of the jurisprudence of this State that a trial court has been put in the wrong for correcting a manifestly prejudicial error committed at the trial. The complaining party may, by his conduct, be precluded from insisting on the error (which is not the case here), but it is the law everywhere that a trial court of general jurisdiction has the inherent power, while still possessed of the cause, to grant a new trial on its own motion, when it believes a prejudicial error has been committed, and the appellate court will not interfere with such discretion, unless it has been abused. N. Y. Life Insurance Company v. Goodrich, 74 Mo. App. 355; Suddarth v. Empire Lime Company, 79 Mo. App. 585. Wherefore, it is immaterial that the defendant here made no objection at the time the incompetent evidence was *632offered and failed to except to tbe subsequent refusal of tbe court to withdraw tbe evidence from tbe consideration of tbe jury-
Believing that tbe decision of my associates is opposed to tbe decisions in tbe cases cited in tbe first paragraph of this opinion, I ask that tbe case be certified t'o tbe Supreme Court.